UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 NICOLE BAILEY,                               :
                                              :
                       Plaintiff,             :
                                              :
                v.                            :                Civil Action No. 12-2042 (RC)
                                              :
 OCE BUSINESS SERVICES, INC.                  :
                                              :
                       Defendant.             :


                                    MEMORANDUM OPINION


       On December 24, 2013, the defendant has filed a renewed motion to dismiss the

complaint [ECF No. 22]. Because a ruling on the motion to dismiss potentially could dispose of

this case, the Court advised the pro se plaintiff of her obligations under the Federal Rules of

Civil Procedure and the rules of this Court. In addition, the Court advised the plaintiff that, if

she did not file an opposition or other response to the defendant’s renewed motion to dismiss by

January 24, 2014, the Court would treat the defendant’s motion as conceded and dismiss the

case. The Court since granted the plaintiff’s request for an extension of time, and set March 12,

2014 as the deadline for the plaintiff’s response. To date, the plaintiff neither has filed an

opposition nor has requested more time to do so.         Accordingly, the Court will treat the

defendant’s motion as conceded. An Order accompanies this Memorandum Opinion.




DATE: April 11, 2014                         /s/
                                             RUDOLPH CONTRERAS
                                             United States District Court Judge